
	

113 HR 224 IH: Stop Tenant Organizing Promotion Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To terminate the authority of the Secretary of Housing
		  and Urban Development to provide assistance under the Tenant Resource Network
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tenant Organizing Promotion
			 Act.
		2.Termination of
			 authority to provide assistance under the Tenant Resource Network
			 Program
			(a)Termination of
			 authorityNotwithstanding any
			 other provision of law, after the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development may not carry out, support, or
			 otherwise provide any assistance to the Tenant Resource Network Program
			 authorized under section 514(f)(3) of the Department of Veterans Affairs and
			 Housing and Urban Development, and Independent Agencies Appropriations Act,
			 1998 (Public Law 105–65; 111 Stat. 1392).
			(b)Repeal of
			 funding provision for the Tenant Resource Network ProgramSection 514(f)(3) of the Department of
			 Veterans Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1998 is repealed.
			(c)Deficit
			 reductionAny funds made
			 available under section 514(f)(3) of the Department of Veterans Affairs and
			 Housing and Urban Development, and Independent Agencies Appropriations Act,
			 1998 that have been allocated for use, but not yet obligated as of the date of
			 the enactment of this Act, for the Tenant Resource Network Program shall not be
			 available for obligation or expenditure under such Program, but should be
			 covered into the General Fund of the Treasury and should be used only for
			 reducing the budget deficit of the Federal Government.
			
